            Case 5:20-cv-01462-JFL Document 13 Filed 08/04/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

JANET HART and PAUL HART,                 :
                 Plaintiffs,              :
                                          :
            v.                            :                 No. 5:20-cv-01462
                                          :
DUKE REALTY LIMITED PARTNERSHIP,          :
DUKE REALTY CORPORATION, and              :
IH SERVICES, INC.,                        :
                   Defendants.            :
__________________________________________

                                            ORDER

       AND NOW, this 4th day of August, 2020, for the reasons set forth in the Opinion issued

this date, IT IS HEREBY ORDERED THAT:

       1.      Defendants’ Motion for Reconsideration, ECF No. 10, is DENIED;

       2.      Consistent with the Opinion and Order dated July 8, 2020, see ECF Nos. 8-9, this

matter is REMANDED to the Court of Common Pleas of Philadelphia County, Pennsylvania,

Trial Division, Civil Case No. 200202837;

       3.      The Clerk of Court is directed to send a certified copy of this Order and the Order

dated July 8, 2020, ECF No. 9, to the Prothonotary of the Court of Common Pleas of

Philadelphia County, Pennsylvania; and

       4.      This case shall remain CLOSED.



                                                     BY THE COURT:


                                                     /s/ Joseph F. Leeson, Jr._________
                                                     JOSEPH F. LEESON, JR.
                                                     United States District Judge
